Citation Nr: 1426982	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO. 07-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for systemic lupus erythematosus (SLE).

2. Entitlement to service connection for Raynaud's syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to November 1989.
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2011 decision, the Board denied the Veteran's claims on appeal herein.  The Veteran appealed the Board's September 2011 decision to the Court of Appeals for Veterans Claims (the Court).  In a May 2013 Memorandum Decision, the Court vacated the September 2011 Board decision.  The Veteran's claims have been returned to the Board for compliance with the instructions of the Court's May 2013 Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in a May 2013 Memorandum Decision, the Court vacated the Board's September 2011 denial of the Veteran's claims and remanded the claims for further consideration.  In light of the instructions of the Court's May 2013 Memorandum Decision, the Board concludes that further evidentiary development is necessary for proper adjudication of the Veteran's claims.  In essence, the Court's Memorandum Decision concluded that the Veteran's claims must be remanded because the Board decision did not provide adequate reasons and bases for its determination that a VA examination was not warranted.

In this regard, the Board notes that the Veteran has not yet been provided a VA examination to determine the etiology of her currently diagnosed SLE and Raynaud's syndrome.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, there is competent evidence of a current disability.  The Veteran has consistently asserted that she experienced symptoms during service, and VA and private treatment records suggest that her current diagnoses may be related to in her described in-service symptoms.  However, the record is silent for a competent nexus opinion.  As such, remand is necessary in order to conduct a VA examination and obtain an opinion as to the etiology of the Veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Shreveport, Louisiana VAMC and all associated outpatient clinics from December 2005 to the present.  All attempts to obtain these files should be documented in the record.

2. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of her SLE and Raynaud's syndrome.  The claims file, including a copy of this remand, must be made available.  Any medically indicated tests should be conducted.  The examiner should review all of the evidence of record, including the Veteran's statements concerning the onset of symptoms during service.  Afterwards, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed SLE and Raynaud's syndrome are etiologically related to service.

A complete rationale must accompany any opinion provided.

3. The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2013).

4. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claims.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



